Citation Nr: 1528614	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, currently rated 50 percent disabling.

3.  Entitlement to service connection for a cardiovascular disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a disability of the groin and testicles.

7.  Entitlement to service connection for a disability manifested by stress and memory loss.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a December 2009 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 50 percent disability rating, effective August 17, 2009; and, denied entitlement to service connection for a cardiovascular disability, hypertension, low back disability, a disability of the groin and testicle, and a disability manifested by stress and memory loss.  In a July 2010 rating decision, the RO denied entitlement to a TDIU.  A notice of disagreement was filed in August 2010 with regard to the findings in both rating decisions.  A statement of the case was issued in November 2013 and a substantive appeal was received in December 2013.

The issues of entitlement to an initial increased rating for PTSD; entitlement to service connection for a cardiovascular disability, hypertension, a low back disability, a disability of the groin and testicles, and a disability manifested by stress and memory loss; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 17, 2009, the Veteran filed a claim of service connection for PTSD.

2.  The record includes no communication from the Veteran or his representative received earlier than August 17, 2009, that constitutes either a formal or informal claim of service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 17, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In August 2009, a VCAA letter was issued to the Veteran with regard to his PTSD service connection claim.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the PTSD earlier effective date issue in this case is a downstream issue from that of the award of service connection, further VCAA notice is not required. 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's identified private and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's effective date claim.

 For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the earlier effective date issue on appeal.

Earlier effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

On August 17, 2009, the Veteran submitted a claim of service connection for PTSD. 

In the December 2009 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 50 percent disability rating, effective August 17, 2009.

The Veteran disagrees with the effective date assigned for PTSD.

Initially, the Board notes that the Veteran does not assert that he filed a claim of service connection for PTSD prior to August 17, 2009; in fact the Veteran has offered no specific statements in support of his appeal for an earlier effective date.  Moreover, the submissions of record received prior to August 17, 2009, do not reference PTSD or do not purport to claim service connection for PTSD.  Thus, there is no evidence that a formal or informal claim of service connection was received prior to August 17, 2009. 

The effective date corresponds to date of receipt of the Veteran's claim of service connection.  A prior diagnosis of PTSD is not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that although VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In the present case, the Veteran did not file a claim of service connection for PTSD until August 17, 2009.  The evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date.  Consequently, there is no legal basis for assigning an effective date prior to August 17, 2009.

In summary, VA is not free to award a retroactive effective date prior to the date it receives a claim unless there is specific statutory or regulatory authority for such retroactive effective date.  As there is no such provision which authorizes VA to award benefits retroactively, his claim for an earlier effective date for the award of service connection for PTSD must be denied.  Based on the facts in this case, there is no legal basis for an effective date prior to August 17, 2009, for the award of service connection for PTSD.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

 For the above reasons, the Board concludes that an effective date earlier than August 17, 2009, for the grant of service connection for PTSD is not warranted.


ORDER

Entitlement to an effective date earlier than August 17, 2009, for the grant of service connection for PTSD is denied.


REMAND

PTSD

In October 2009, the Veteran underwent a VA examination to assess the etiology and severity of his PTSD.  As such examination was conducted over five years ago, the Veteran should be afforded a new VA examination to assess the severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Associate with the Virtual folder updated treatment records from the East Orange VA Medical Center (VAMC) for the period from November 14, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Cardiovascular disability and hypertension

The Veteran asserts that he has a cardiovascular disability and hypertension due to his service-connected PTSD.  See 08/17/2009 VBMS entry, Correspondence.  The Veteran should be afforded a VA examination to assess whether these conditions are due to or aggravated by his PTSD.  

Low back

The Veteran complains of back pain; however, it has not been clearly established whether the Veteran has a disability of the back.  The Veteran should be afforded a VA examination to assess the nature and etiology of this claimed condition.  

Disability of the groin and testicles

A July 1967 service treatment records reflects complaints of pain in the scrotum which radiates into his left lower quadrant.  A July 1967 clinical record reflects that he has a one year history of enlarging scrotal mass which is aggravated by lifting.  He underwent a spermatocele, left.  See 02/23/1971 VBMS entry, STR-Medical.

In light of the complaints and treatment documented in service, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed disability of the groin and testicles.

Disability manifested by memory loss & stress

The Veteran asserts memory loss and stress due to exposure to herbicides during active service.  Due to the Veteran's service in the Republic of Vietnam, it is presumed that he was exposed to herbicides; however, these are not presumptive conditions.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As detailed, service connection has already been established for PTSD.  The Veteran should be afforded a VA examination to assess whether he has a separate and distinct disability manifested by memory loss and/or stress or whether such symptoms are due to his service-connected PTSD.  

TDIU

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection claims being remanded.  Moreover, an opinion is being sought as to the effects of his PTSD on his ability to maintain employment.  Thus, the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Virtual folder updated treatment records from the East Orange VAMC for the period from November 14, 2013.  

2.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD. 

The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130 , Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided. 

The examiner should offer an opinion as to whether due to the Veteran's service-connected PTSD he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.

The examiner should offer an opinion as to whether the Veteran has a disability manifested by memory loss or stress that is separate and distinct from his service-connected PTSD.  For any disability diagnosed, the examiner should opine whether it is at least as likely as not that any such disability is due to service, to include exposure to herbicides; due to his service-connected PTSD; or, aggravated by his service-connected PTSD.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his cardiovascular and hypertension disabilities.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Is a cardiovascular disability at least as likely as not (50 percent or greater probability) caused by service-connected PTSD?

b)  Is hypertension at least as likely as not (50 percent or greater probability) caused by service-connected PTSD?

c)  Is a cardiovascular disability at least as likely as not (50 percent or greater probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected PTSD? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

d)  Is hypertension at least as likely as not (50 percent or greater probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected PTSD? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his claimed low back disability.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Does the Veteran have a chronic low back disability of the back?

b)  For any chronic low back disability diagnosed, is it at least as likely as not (50 percent or greater probability) due to active service?

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his claimed disability of the groin and testicles.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Does the Veteran have a disability of the groin or testicles?

b)  For any disability diagnosed, is it at least as likely as not (50 percent or greater probability) due to active service?

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  If any of the claims on appeal are not fully granted, issue a supplemental statement of the case; before returning the file to the Board, if otherwise in order.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


